     Case 3:20-cv-00046 Document 15 Filed 09/23/20 Page 1 of 2 PageID #: 5538




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


KATHERINE SUE STEPHENS,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 3:20-0046

ANDREW SAUL, Commissioner
of the Social Security Administration,

                              Defendant.


                             MEMORANDUM OPINION AND ORDER


        This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that the Court deny Plaintiff’s request for judgment on the pleadings (ECF No. 9);

grant the Commissioner’s request for judgment on the pleadings (ECF No. 12), affirm the decision

of the Commissioner; dismiss this action, with prejudice; and remove it from the docket of the

Court. Neither party has filed objections to the Magistrate Judge’s findings and recommendations.

        Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and DENIES Plaintiff’s request for judgment on the pleadings (ECF No.

9); GRANTS the Commissioner’s request for judgment on the pleadings (ECF No. 12),

AFFIRMS the decision of the Commissioner; DISMISSES this action, with prejudice; and

REMOVES it from the docket of the Court, consistent with the findings and recommendations.
   Case 3:20-cv-00046 Document 15 Filed 09/23/20 Page 2 of 2 PageID #: 5539




       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                          ENTER:        September 23, 2020




                                          ROBERT C. CHAMBERS
                                          UNITED STATES DISTRICT JUDGE




                                            -2-
